COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION
Cause number:              01-18-00630-CV
Style:                     George Wood v. Matthew D. Wiggins, Jr.
Date motion filed*:        July 11, 2018
Type of motion:            Unopposed Motion to Extend Time for Filing Notice of Appeal
Party filing motion:       Appellant George Wood’s counsel, George F. May
Document to be filed:      N/A

Is appeal accelerated?        No.

If motion to extend time:
       Original due date:                   July 6, 2018 (regular appeal deadline); June 26,
                                            2018 (interlocutory appeal deadline)
         Number of extensions granted:        0 Current Due Date: July 6, 2018; July 11, 2018
                                            (15-day grace period for interlocutory deadline)
         Date Requested:                    July 5, 2018

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       To the extent that this is an interlocutory appeal, appellant Wood’s motion to extend
       the time for filing the notice of appeal is granted because the notice of appeal was
       filed on July 5, 2018, within the 15-day grace period for interlocutory appeals ending
       on July 11, 2018, and counsel’s motion provides a reasonable explanation for the
       9-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997); Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex. 2003).

Judge’s signature: /s/ Laura C. Higley
                   

Date: July 19, 2018




November 7, 2008 Revision